Title: Thomas Lehré to Thomas Jefferson, 23 March 1813
From: Lehré, Thomas
To: Jefferson, Thomas


          
            
            Dear Sir 
            Charleston (So Ca) 
              Mar: 23d 1813
            Presuming upon your goodness I have taken the liberty to mention to you the nature of an application I lately made to the President.owing to the great sacrifices I have made for a number of years past to support the Republican cause in this State—The great increase of my family, and the pressure of the times, I
			 have been induced, with the advice of my friends here, to offer my Services to the President, as a Candidate for any Civil office (within my capacity) that may be vacant.
            It was currently reported a few days past, that the Federal Marshal of this District, is to be removed—as that is an office which I conceive myself, from my long experience in the
			 Sheriffs office of this District, to be as competent to discharge the
			 duties thereof, as any man in this State, I wrote a letter to the President respecting it—the enclosed is a true Copy of the same, since which I have not had the pleasure to hear from him.
            It is well known here, from the Seaboard up to the mountains, that no man took a more firm, decisive, and active part in throughout this State, and in our Legislature, than I did, in the years 1796, 1800, and 1804, to promote your Election as President of the United States—and also, in the years 1808, and 1812, to promote Mr Madisons election (with which he is fully acquainted) to the same office, for which, I am well persuaded, your Political enemies, as well as the enemies of the present administration, have not, and
			 will never forgive me.I should not have troubled you upon the
			 present occasion had I not been
			 well informed,
			 that whenever the secret enemies of our Country, hear of any of your active, and
			 particular friends, becoming a Candidate for any office under the United States, however well qualified they may be to fill the same, they (our secret enemies) instantly use every base art, means
			 and
			 intrigue in their power to prevent their getting into office to serve their Country.Therefore, as I am not personally known to the President, permit me Sir, to solicit the very great favor of you to drop him a line on my behalf, which will ever be remembered by me with a lively sense of gratitude.Should the President think proper to appoint me to the above office, it will be highly gratifying to me, and to our Republican friends here, and he may be assured I shall (as I have always done in every office
			 I have had the honor to fill in this State) discharge the duties thereof faithfully, and that he shall never have cause to say, he has served an ingrate.
            I remain with the highest consideration
            Dear Sir, Your very obedient and very humble ServantThomas Lehré
          
          
            P.S. as the mails have been very irregular of late, can I with propriety request the favor of you to acknowledge the receipt of this letter.
          
        